UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 GIUSEPPE D’ALESSANDRO,
                                                     DECISION AND ORDER
                        Plaintiff,
                                                     No. 1:13-cv-00416-MAT-HKS
            -vs-

 UNITED STATES OF AMERICA, et al.,

                        Defendants.



I.      Introduction

        This is an action brought pursuant to the Federal Tort Claims

Act     (“FTCA”),       28   U.S.C.    §§   1346(b)(1),       2674.1   The   case   was

transferred to the undersigned on June 4, 2019 (2013 Docket No.

66).2       Currently    pending      before   the    Court    is   the   Report    and

Recommendation (“R&R”) (2013 Docket No. 57) of Hon. H. Kenneth

Schroeder, United States Magistrate Judge recommending that the

Motion to Dismiss (2013 Docket No. 31) filed by the United States

of America (“the Government”) and the individual defendants be

granted and that the 2013 Action be dismissed in its entirety. For



        1

       The FTCA waives sovereign immunity in certain cases involving negligence
committed by federal employees in the course of their employment, 28 U.S.C. §
1346(b)(1), making the United States liable “in the same manner and to the same
extent as a private individual under like circumstances,” id. § 2674. E.g., Dolan
v. U.S. Postal Serv., 546 U.S. 481, 484-85 (2006).
        2

      The related case, D’Alessandro v. Chertoff, et al., 1:10-cv-00927-MAT (“the
2010 Action”), was transferred to the undersigned June 11, 2019 (2010 Docket No.
78). Citations to “Docket No.” preceded by 2010 refer to docket entries in the
2010 Action; citations to “Docket No.” preceded by 2013 refer to docket entries
in the 2013 Action.
the reasons discussed below, the Court rejects the R&R and finds

that the 2013 Complaint is timely.

II.    Factual Background and Procedural Status

       A.    Plaintiff’s Immigration Detention and Habeas Relief

       D’Alessandro’s     underlying      criminal   conviction,       subsequent

immigration proceedings and unlawful civil detention culminating in

the grant of Federal habeas corpus relief, and reversal of his

conviction has been extensively discussed in this Court’s previous

decisions. See, e.g., D’Alessandro v. Chertoff, No. 10-CV-927A,

2011    WL   6148756    (W.D.N.Y.       Dec.   12,   2011)      (Arcara,      D.J.);

D’Alessandro    v.     Mukasey,   628    F.    Supp.2d    368     (W.D.N.Y.   2009)

(Arcara,      D.J./Bianchini,       M.J.);       People      v.     D’Alessandro,

No. 8175-90, 2010 N.Y. Slip Op. 75591 (App. Div. 1st Dep’t June 29,

2010) (unpublished), lv. denied, 909 N.Y.S.2d 28 (Table) (N.Y.

Sept. 29, 2010). The Court need not recite the troubling facts

giving rise to D’Alessandro’s first lawsuit in 2010. However, in

order to resolve the pending Motion to Dismiss, the Court must

delve into the convoluted procedural histories of the 2013 Action

and the related 2010 Action.

       B.    The 2010 Action

       In the 2010 Complaint, filed November 18, 2010, D’Alessandro

sued Brenda Bailey, M.D. and various other employees and officers

of the Government pursuant to Bivens v. Six Unknown Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). Dr. Bailey was


                                        -2-
the Clinical Medical Director of the Buffalo Federal Detention

Facility where D’Alessandro was detained from November 19, 2007,

until April 2, 2009. The 2010 Complaint alleged, inter alia, that

Dr. Bailey denied D’Alessandro adequate medical care in violation

of    his   constitutional          rights    and    that    the    Federal    officials

responsible for reviewing his detention denied him due process of

law under the Fifth Amendment by failing to provide him with the

legally required custody reviews and improperly evaluating his risk

of flight and danger to the community. The 2010 Complaint, which

sought compensatory and punitive damages, alleged the following

causes of action: (1) deprivation of liberty without due process of

law in violation of the Fifth Amendment; (2) unreasonable seizure

in violation of the Fourth Amendment; (3) deliberate indifference

to    Plaintiff’s         liberty    interest       in    violation      of   the   Eighth

Amendment; (4) deliberate indifference and denial of medical care

in violation of the Eighth Amendment; and (5) maintaining customs

and    policies      in    violation     of   the        Fourth,   Fifth,     and   Eighth

Amendment.

       On June 16, 2011, the Government filed two motions to dismiss

the 2010 Complaint. One motion (2010 Docket No. 37) was filed on

behalf of the eight local Government officials who were stationed

at    or    around     the    Batavia     Federal         Detention      Facility    where

D’Alessandro         was    held    in   custody         during    the   relevant    time

(Michael T. Phillips, Martin Herron, Charles Mule, Sean Gallagher,


                                             -3-
Earl DeLong, Kevin Oetinger, Darrel Crotzer, and Brenda Bailey,

M.D. (“the Local Defendants”)). The other motion to dismiss (2010

Docket No. 38) was filed on behalf of the remaining six defendants,

who   were   high-level   executive   branch   officials   stationed    in

Washington, D.C. during the relevant time (Eric Holder, Jr.,

Michael B. Mukasey, Janet Napolitano, Michael Chertoff, Julie L.

Myers Wood, and John P. Torres (“the Washington Defendants”)).

      On June 17, 2011, the Government submitted a Certification of

Scope   of   Employment   (“Certification”)    pursuant    to   42   U.S.C.

§ 233(g)(1)(F) with regard to Brenda Bailey, M.D. The Certification

stated in relevant part that

      with respect to the claims set forth in the [2010]
      complaint, Defendant Brenda Bailey, M.D., a commissioned
      officer of the U.S. Public Health Service (with the rank
      of Captain), was performing medical or related functions,
      and acting within the scope of her federal office or
      employment, at the time of the incidents out of which the
      plaintiff’s claims arose.

Certification, ¶ 2.

      In its memorandum of law (2010 Docket No. 37-1) supporting the

Local Defendants’ Motion to Dismiss, the Government argued that

Plaintiff has no right of action under Bivens for any claim

relating to the fact or duration of his immigration detention.

Consequently, the Government argued, all such detention claims

against the Local Defendants, whether pleaded under the Fourth,

Fifth, or Eighth Amendments, should be dismissed as a matter of

law. Second, the Government contended, because Dr. Bailey is a


                                  -4-
commissioned Public Health Service (“PHS”) officer, she enjoys

absolute immunity under 42 U.S.C. § 233(a) with respect to any

claim alleging inadequate medical care. The Government argued that

since Dr. Bailey is not implicated in any detention claim and is

absolutely immune from suit with regard to any claim based on the

alleged provision of inadequate medical treatment, she should be

dismissed as a defendant. Third, the Government contended, all

Bivens claims against all Local Defendants should be dismissed on

the ground of qualified immunity.

      D’Alessandro opposed the Local Defendants’ motion, arguing in

his memorandum of law (2010 Docket No. 45) that         his Bivens claims

are well-established in existing precedent and that no alternative

remedies or “special factors” exist such that a Bivens claim is

barred in this particular context. D’Alessandro also argued that

qualified immunity is not available to the Local Defendants because

the Court (Arcara, D.J./Bianchini, M.J.) previously held that a

“reasonable official” could not have found that D’Alessandro’s

continued detention was constitutional, that the Local Defendants

failed to comply with the applicable regulations in determining to

continue his custody, and that the conduct by each of the Local

Defendants was not that of a “reasonable official.” D’Alessandro

agreed that Dr. Bailey was absolutely immune from suit under Bivens

due   to   her   status   as   a   PHS   doctor.   However,   D’Alessandro




                                     -5-
maintained, the claims regarding the denial of medical care were

properly pleaded.

      In   its    brief   (2010    Docket       No.    38-1)     in   support   of    the

Washington Defendants’ motion to dismiss, the Government argued

that all     of    the defendants     except          Michael Mukasey        should   be

dismissed for lack of personal jurisdiction under Rule 12(b)(2).3

The   Government      further     urged    that       all   of    these     defendants,

including Michael Mukasey, should be dismissed for improper venue

under Rule 12(b)(3). For the same reasons advanced in the Local

Defendants’ brief, the Government argued that Plaintiff has no

right of action under Bivens as against the Washington Defendants

for any claim relating to the fact or duration of his immigration

detention. Accordingly, the Government argued, any such claim

should be dismissed as to the Washington Defendants under Rule

12(b)(6). Moreover, the Government contended, Plaintiff failed to

allege     the    requisite   personal      involvement          by   the    Washington

Defendants who were, in any event, entitled to qualified immunity.

      D’Alessandro filed a brief opposing the Washington Defendants’

motion to dismiss. 2010 Docket No. 46.

      On December 12, 2011, the Court (Arcara, D.J.) issued a

Decision and Order (“the 2011 Decision”) (2010 Docket No. 59)

granting Defendants’ Motions to Dismiss (2010 Docket Nos. 37 & 38)

for failure to state a claim under Bivens. Relying on a Ninth

      3
            Unless otherwise noted, all references herein to “Rule” are to the
Federal Rules of Civil Procedure.

                                          -6-
Circuit case, Mirmehdi v. United States, 662 F.3d 1073 (9th Cir.

2011), the 2011 Decision held that relief under Bivens is not

available in the context of “wrongful immigration custody pending

removal.” 2011 Decision at 9. The 2011 Decision noted that “[s]ince

the Court [was] dismissing the complaint in its entirety for

failure to state a claim under Bivens, consideration of defendants’

other arguments for dismissal [was] unnecessary.” Id. at 11.

     D’Alessandro then filed a Motion for Reconsideration and Leave

to File an Amended Complaint (“Reconsideration Motion”). 2010

Docket Nos. 61 & 62. D’Alessandro submitted a proposed First

Amended Complaint (2010 Docket No. 63-1) specifically asserting

claims under the FTCA, as well as substituting the Fifth Amendment

for the Eighth Amendment in several of the causes of action. In

addition,   D’Alessandro   submitted    supplemental   legal   authority

distinguishing Mirmehdi and holding that a Bivens action could be

maintained based on the denial of due process in deportation

proceedings. 2010 Docket No. 65.       As grounds for reconsideration,

D’Alessandro argued that the Court had overlooked four of his

arguments as well as controlling case law. First, D’Alessandro

argued, the 2011 Decision failed to distinguish, or even address,

the case law from the Second Circuit which holds contrary to

Mirmehdi. Second, although the Court had requested supplemental

briefing, see 2010 Docket No. 57, on the issue of “whether the

Ninth Circuit’s opinion in the Mirmehdi case is distinguishable,”


                                 -7-
the 2011 Decision did not address D’Alessandro’s contention that

Mirmehdi is limited to illegal aliens whose detention occurred

during deportation proceedings, whereas D’Alessandro is a legal

permanent   resident whose   detention   occurred   after   deportation

proceedings had concluded. Third, D’Alessandro had requested, in

his opposition to the motions to dismiss, that the claims against

Dr. Bailey be converted to claims against the United States under

the FTCA, 28 U.S.C. § 2679, and that he be permitted to replead so

as to assert FTCA claims against the United States. Although

observing that D’Alessandro had raised this argument, the 2011

Decision did not address it. D’Alessandro contended that this

argument was significant, because regardless of the availability of

a Bivens claim, the 2010 Action should have continued against the

United States as the substituted party for Dr. Bailey under the

FTCA. Fourth, D’Alessandro pointed out, the 2011 Decision only

addressed the Bivens claims based on the fact of, and harm caused,

by his unlawful detention; the 2011 Decision did not address his

claim based on the unconstitutional conditions of his detention, a

separate claim which Mirmehdi did not dispute could be maintained

as a Bivens action.

     The Government opposed the Reconsideration Motion, arguing

that Plaintiff had not demonstrated reconsideration was warranted

as to the dismissal of his Bivens claims based on his immigration

detention or his request to substitute the United States in place


                                 -8-
of Dr. Bailey. The Government noted that while the 2011 Decision

correctly     dismissed    the   separate       Bivens     claim   challenging

Plaintiff’s    medical    treatment     while    in     custody,   it   had   “no

objection” to the Court clarifying the basis for its decision in

that regard. Lastly, the Government contended that the proposed

First Amended Complaint would be subject to dismissal immediately

because Plaintiff failed to comply with certain FTCA requirements,

including the exhaustion of administrative remedies. 2010 Docket

No. 66.

     In   response,      D’Alessandro       submitted    additional     argument

regarding the legal authority previously submitted. 2010 Docket

No. 67. D’Alessandro also filed a Notice of Appeal with the Second

Circuit Court of Appeals. 2010 Docket No. 68. That appeal remains

stayed; D’Alessandro has been filing monthly “update” letters,

advising the Second Circuit about the status of proceedings in this

Court.

     On February 8, 2012, while the Reconsideration Motion was

pending, D’Alessandro filed a claim with United States Immigration

and Customs Enforcement (“ICE”) regarding his tort claims vis-a-vis

the Government. ICE denied the claim in a letter dated October 29,

2012, stating that if D’Alessandro wished to file a Federal lawsuit

against the United States for damages, pursuant to 28 U.S.C.

§ 2401(b), he was required to do so no later than six months after

the date of mailing of the letter.


                                      -9-
      On March 27, 2013, the Court issued a text order stating as

follows: “[T]he motion for reconsideration is GRANTED. The Court

will advise the parties by Text Order should additional submissions

be required. Oral argument will be at the discretion of the Court.”

2010 Docket No. 72. However, no decision was ever issued on the

branch of the Reconsideration Motion (2010 Docket No. 61) seeking

leave to file the proposed First Amended Complaint in the 2010

Action. D’Alessandro’s Motion for a Telephone Conference or Other

Guidance (2010 Docket No. 74) filed on June 19, 2014 also remains

pending. The Government filed additional notices of supplemental

authority with the Court on May 13, 2013 (2010 Docket No. 73) and

January 9, 2018 (2010 Docket No. 77).

      C.    The 2013 Action

      On April 26, 2013, D’Alessandro instituted the 2013 Action

under the FTCA, naming the substantially the same defendants as in

the 2010 Action, including Dr. Bailey. The 2013 Complaint alleged

the     following     causes     of   action:   (1)     negligent   continued

imprisonment and detention; (2) failure to provide proper medical

treatment; (3) false imprisonment; (4) intentional infliction of

emotional distress; and (5) abuse of process. D’Alessandro seeks

compensatory damages in the amount of $8.25 million and attorney’s

fees.

      On August 5, 2013, the Government filed a Motion to Dismiss

(2013    Docket     No.   31);   Declaration    (2013   Docket   No.   );   and


                                      -10-
Memorandum of Law in Support (“Gov’t MTD Mem.”) (2013 Docket

No. 33). Pursuant to Rule 12(b)(1), the Government argued that the

2013 Complaint should be dismissed as untimely under 28 U.S.C.

§ 2401(b). That section provides that the “[a] tort claim against

the United States shall be forever barred unless it is presented in

writing to the appropriate Federal agency within two years after

such claim accrues . . . .” 28 U.S.C. § 2401(b). The Government

asserted that D’Alessandro’s claim accrued, at the latest, on the

date he was released from ICE custody on April 2, 2009. The

Government noted that D’Alessandro filed an administrative tort

claim with ICE on February 12, 2012; ICE denied the administrative

claim on October 29, 2012; and D’Alessandro commenced this action

on April 26, 2013, alleging that Defendants committed various torts

against him during the time he was in ICE custody from November 19,

2007, until April 2, 2009. Observing that two years, ten months,

and ten days elapsed between April 2, 2009, and the filing of the

administrative claim with ICE on February 12, 2012, the Government

argued that the 2013 Complaint must be dismissed based on the

failure to file an administrative claim within the FTCA’s two-year

statute of limitations. The Government also argued that the 2013

Complaint must be dismissed for lack of subject matter jurisdiction

as against all defendants other than the United States because the

United States is the only proper defendant in an action under the

FTCA, 28 U.S.C. §§ 1346(b)(1) and 2679(a). Alternatively, the


                               -11-
Government asserted that pursuant to Rule 12(b)(1) and 28 U.S.C.

§   2675(b),         Plaintiff’s      demand   for      damages   in    excess   of   the

$1.8 million sought in his administrative claim should be stricken.

       D’Alessandro filed an Memorandum of Law in Opposition (“Pl.’s

MTD Mem.”) (2013 Docket No. 53) arguing that the 2013 Complaint is

timely when considered under provisions of the FTCA that provide

for tolling and extension of the two-year statute of limitations.

D’Alessandro indicated that he did not dispute the Government’s

first and third arguments in support of its motion to dismiss,

namely, that the United States is the only proper defendant and

that   he       is   limited    to    the   amount      of    damages   sought   in   his

administrative claim to ICE.

       The Government filed a Reply Memorandum of Law (“MTD Reply”)

(2013 Docket No. 54), arguing that 28 U.S.C. § 2679(d)(5)’s savings

period was not triggered because the two statutory prerequisites

were   not       met,   i.e.,    “an     action    or    proceeding      in   which   the

United States is substituted as the party defendant under this

subsection,” which action then “is dismissed for failure first to

present a claim pursuant to section 2675(a) of this title.” 28

U.S.C.      §    2679(d)(5).         Furthermore,       the    Government     contended,

assuming arguendo that equitable tolling does apply in FTCA cases,

D’Alessandro has not demonstrated that extraordinary circumstances

prevented him from filing a timely claim; that he acted with

reasonable diligence throughout the time he seeks to have tolled;


                                            -12-
and that his lawyers were diligent in determining whom to sue, the

proper forum, and the limitations periods that may apply.

     On January 17, 2017, Magistrate Judge Schroeder issued his R&R

(2013 Docket No. 57) which recommended granting the Government’s

Motion to Dismiss the FTCA claim as untimely. The R&R reasoned that

the 2010 Action did not toll the limitations period under 28 U.S.C.

§ 2679(d)(5) because the Government “was not substituted as the

party defendant” in the 2010 Action. R&R at 9-10.

     D’Alessandro     filed   a   Memorandum   of     Law   in   Support   of

Objections to the R&R (“Pl.’s Obj. Mem.”) (2013 Docket No. 62-11)

asserting that R&R incorrectly determined that this action is

untimely   because,    pursuant    to   28   U.S.C.    §    2679(d)(1),    the

Government was automatically substituted as the defendant in the

2010 Action once it certified its employees were acting within the

scope of their employment, and the case was dismissed as to those

employees. Therefore, D’Alessandro argued, his claims in the 2013

Action are timely under 28 U.S.C. § 2679(d)(5), which provides for

relation back of an action to the date of the original filing when

such substitution occurs. On March 13, 2017, the Government filed

a memorandum of law in response to Plaintiff’s objections (“Gov’t

Obj. Mem.”) (2013 Docket No. 63). D’Alessandro filed a memorandum

of law in further support of his objections (“Pl.’s Obj. Reply”)

(2013 Docket No. 65).




                                   -13-
III.        Standard of Review

       Recommendations made by a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) “need not be automatically accepted by the

district court.” Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989).

Should either party object to a magistrate judge’s report and

recommendation, “[a] judge of the court shall make a de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). The Second Circuit has clarified that “[e]ven if

neither party objects to the magistrate’s recommendation, the

district    court   is    not    bound    by   the    recommendation     of    the

magistrate.” Grassia, 892 F.2d at 19. Rather, “‘[a] judge of the

court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate. . . .’” Id.

(quoting 28 U.S.C. § 636(b)(1); citing Mathews v. Weber, 423 U.S.

261, 271 (1976); McCarthy v. Manson, 714 F.2d 234, 237 n. 2 (2d

Cir. 1983)).

IV.    Discussion

       A.   Plaintiff’s   First    Objection:   The    Government’s
            Substitution   as   Defendant   Was   Compulsory   Upon
            Certification

       D’Alessandro takes issue with the R&R’s finding that 28 U.S.C.

§   2679(d)(5)   did     not    apply    because     the   Government   did    not

substitute itself as a party in the 2010 Action. D’Alessandro notes

that   despite   filing    the    Certification       in   June   of   2011,   the


                                        -14-
Government did not move to substitute the United States as a

party-defendant pursuant to 28 U.S.C. § 2679(d)(1). Regardless,

D’Alessandro argues, pursuant to 28 U.S.C. § 2679(d)(1), the United

States was,      by   statute,     substituted    for    Dr.    Bailey   upon the

Certification’s filing. D’Alessandro accuses the Government of

sharp practice insofar as it waited until just after two years from

the granting of the habeas petition on May 29, 2009, long after the

2010    Action    was     commenced,      to    submit    the     Certification.

D’Alessandro     argues     that    had   the    Government       submitted   the

Certification substituting itself as party-defendant at the outset

of the 2010 Action, D’Alessandro could have explicitly asserted his

FTCA claims earlier. Moreover, D’Alessandro points out, the Court

overlooked his request, made in his opposition to the Government’s

Motions to Dismiss the 2010 Complaint, that the Court effect the

substitution of the United States as a party defendant in place of

Dr. Bailey. The 2011 Decision noted this request and cited the

relevant statutory provision but dismissed the 2010 Complaint

without addressing the substitution issue.

       The Westfall Act’s certification and compulsory substitution

provision, 28 U.S.C. § 2679(d)(1), provides as follows:

       Upon certification by the Attorney General that the
       defendant employee was acting within the scope of his
       office or employment at the time of the incident out of
       which the claim arose, any civil action or proceeding
       commenced upon such claim in a United States district
       court shall be deemed an action against the United States
       under the provisions of this title and all references


                                       -15-
      thereto, and the United States shall be substituted as
      the party defendant.

28 U.S.C.A. § 2679(d)(1) (West).

      The Government argues that because the Certification was made

“pursuant to the provisions of 42 U.S.C. § 233” of the Public

Health Services Act,4 rather than the Federal Employees Liability

Reform and Tort Compensation Act of 1988, Pub. L. No. 100–694,

§   8(b),   102   Stat.    4563,5    its     certification    and   compulsory

substitution provision, see 28 U.S.C. § 2679(d)(1), and relation

back provision, see 28 U.S.C. § 2679(d)(5), do not apply.

      D’Alessandro counters by noting that courts routinely accept

certification pursuant to 42 U.S.C. § 233(g)(1)(F) for purposes of

requiring substitution of the Government as a party defendant

without the necessity of supplying additional certification through

28 U.S.C. § 2679(d)(1). See Pl.’s Obj. Mem. (Docket No. 62-11) at

12-13; see also Pl.’s Obj. Reply (Docket No. 65) at 2-3 (citing,


      4

      The Public Health Services Act (“PHSA”), 42 U.S.C. § 201, et seq., as
amended by the Federally Supported Health Centers Assistance Act of 1992
(“FSHCAA”), “provides that eligible community health centers and their employees
are considered federal agency employees under the PHS Act for certain purposes.”
Mele v. Hill Health Ctr., 609 F. Supp.2d 248, 256 (D. Conn. 2009) (citing 42
U.S.C. § 233(g)(1)(A), (F)). Under 42 U.S.C. § 233(a), employees of covered
health centers “enjoy immunity from medical malpractice claims or other claims,
including claims for violating constitutional rights, if the alleged harmful
action occurred while the employees were providing medical or related services.”
Id. (citing Cuoco v. Moritsugu, 222 F.3d 99, 108 (2d Cir. 2000))
      5

      The Federal Employees Liability Reform and Tort Compensation Act of 1988
is commonly known as the Westfall Act. Gutierrez de Martinez v. Lamagno, 515 U.S.
417, 420 (1995). Pursuant to the Westfall Act, Federal employees are afforded
“absolute immunity from common-law tort claims arising out of acts they undertake
in the course of their official duties.” Osborn v. Haley, 549 U.S. 225, 229
(2007) (citing 28 U.S.C. § 2679(b)(1)).

                                      -16-
inter alia, Bryant v. Roosa, No. 15-CV-440-FPG, 2016 WL 320990, at

*2 (W.D.N.Y. Jan. 25, 2016) (in an medical malpractice action

brought under the FTCA, the Department of Health and Human Services

deemed defendant Universal Primary Care to be an employee of the

PHS and the Government certified that certain defendants all acted

within the scope of their employment as health care providers under

the FSHCAA; “based upon these certifications,” the district court

substituted the United States in place of those defendants);

Rosenblatt v. St. John’s Episcopal Hosp., No. 11-CV-1106 ERK CLP,

2012 WL 294518, at *1 & n. 2 (E.D.N.Y. Jan. 31, 2012) (following

Department of Health and Human Services’ issuance of certification

pursuant to 42 U.S.C. § 233(g) that a defendant physician was

acting within the course and scope of her federal employment as an

employee    of   a   covered   medical     center,   the   district   court

substituted the United States of America as a party defendant

pursuant to 42 U.S.C. § 233(a), (c), and (g), and 28 U.S.C.

§ 2679(d)(2), for the physician); Hutchinson v. United States,

01-cv-1198(ILG), 2006 WL 1154822, at *1 (E.D.N.Y. Apr. 28, 2006)

(court noted that effective October 1, 1996, BMS and BMS employees

Gumbs and Alerte were indemnified by the government as federal

employees   pursuant    to     42   U.S.C.    §   233(g)   and   28   U.S.C.

§§ 2671-2680; consequently, the United States was substituted for

those defendants as of October 1, 1996)).




                                    -17-
      The Government cites Hui v. Castaneda, 559 U.S. 799 (2010), as

controlling authority rebutting the above-cited cases. The question

presented in Hui was whether the immunity provided by 42 U.S.C.

§ 233(a) precludes Bivens actions against individual PHS employees

for harms arising out of constitutional violations committed while

acting within the scope of their employment. The Supreme Court held

that it did: “Section 233(a) makes the FTCA remedy against the

United States ‘exclusive of any other civil action or proceeding’

for any personal injury caused by a PHS officer or employee

performing a medical or related function ‘while acting within the

scope of his office or employment.’ . . .” 559 U.S. at 802; see

also id. at 808-11. From this holding, the Government extrapolates

that because Dr. Bailey asserted absolute immunity under 42 U.S.C.

§ 233(a) of the PHSA rather than under 28 U.S.C. § 2679(d)(1) of

the FTCA, and because the PHSA lacks the sort of “substitution”

provision contained in § 2679(d)(1) of the FTCA, Hui, 559 U.S. at

810   n.   9,   “substitution”     of    the   United    States   in   place    of

Dr. Bailey in 2010 Action raising Bivens claims action was not

possible under 42 U.S.C. § 233. The Government reasons that since

Dr.   Bailey     was   only   sued      for    alleged   violations     of     the

United     States   Constitution     under     Bivens,    substitution       under

28 U.S.C. § 2679(d)(1) of the FTCA would have been inappropriate as

that statute excludes constitutional claims from its reach. See

28 U.S.C. § 2679(b)(2)(A) (the FTCA’s exclusive-remedy provisions


                                        -18-
in § 2679(b)(1) do not “extend or apply to a civil action against

an employee of the Government . . . which is brought for a

violation of the Constitution of the United States”); Hui, 559 U.S.

at     805   (recognizing      this    “exception”     in   the     FTCA   for

“constitutional violations”).

       The Court finds that the Government is reading too much into

Hui,    which   dealt   with    the   scope   of     immunity     rather   than

substitution of parties and thus was not called upon to address the

precise question presented here. There, the key issue was whether

the respondents, survivors of an immigration detainee, could hold

PHS employees liable under Bivens. To that end, they argued that 42

U.S.C. § 233’s lack of a procedure for “scope certification” in

federal-court actions meant that 42 U.S.C. § 233(a) does not make

the remedy under the FTCA exclusive of all other actions against

PHS personnel. 559 U.S. at 810. Thus, the respondents in Hui

reasoned, PHS employees seeking to invoke the immunity provided by

§ 233(a) must rely on the FTCA’s scope certification procedure in

28 U.S.C. § 2679(d), which is in turn subject to the “limitations

and exceptions” applicable to FTCA actions, including the exception

for Bivens actions provided by 28 U.S.C. § 2679(b)(2).                Hui, 559

U.S. at 810-11 (citation omitted). The Supreme Court disagreed,

siding with the PHS employees who argued that there is “no reason

to believe” that scope certification by the Attorney General is a

prerequisite to immunity under 42 U.S.C. § 233(a). Id. at 811. The


                                      -19-
Supreme Court observed that “in most § 233(a) cases,” “proof of

scope is . . . established by a declaration affirming that the

defendant was a PHS official during the relevant time period.”

Id. “Thus, while scope certification may provide a convenient

mechanism for establishing that the alleged misconduct occurred

within the scope of the employee’s duties, the procedure authorized

by § 2679(d) is not necessary to effect substitution of the United

States.” Id.   The Supreme Court observed that the FTCA’s scope

certification procedure was enacted almost two decades after 42

U.S.C. § 233(a), which “confirms that Congress did not intend to

make that procedure the exclusive means for PHS personnel to invoke

the official immunity provided by § 233(a).” Id. In this Court’s

view, the foregoing language in Hui undercuts rather than bolsters

the Government’s substitution argument.

     Furthermore, the Government’s argument conveniently glosses

over the interrelatedness between the PHSA and the FTCA. As an

initial matter, 42 U.S.C. § 233(a) is narrower in scope than the

FTCA; it applies to a discrete group of Federal employees working

at covered health centers who statutorily “enjoy immunity from

medical malpractice claims or other claims, including claims for

violating constitutional rights, if the alleged harmful action

occurred while the employees were providing medical or related

services.” Mele v. Hill Health Ctr., 609 F. Supp.2d 248, 256

(D. Conn. 2009) (citing Cuoco v. Moritsugu, 222 F.3d 99, 108


                               -20-
(2d Cir. 2000)). The Certification in this case was signed by the

Acting    Director,    Torts     Branch,    Civil     Division,       United   States

Department of Justice, acting pursuant to the provisions of 42

U.S.C. § 233, and “by virtue of the authority vested in [him] by 28

C.F.R. § 15.4.” 2010 Docket No. 37-12.

       The regulation cited in the Certification, 28 C.F.R. § 15.4,

provides that “[t]he United States Attorney for the district where

the civil action or proceeding is brought, or any Director of the

Torts Branch, Civil Division, Department of Justice, is authorized

to make the statutory certification that the Federal employee was

acting within the scope of his office or employment with the

Federal Government at the time of the incident out of which the

suit arose.” 28 C.F.R. § 15.4(a). It further provides that the

officials specified in subsection (a) are “authorized to make the

statutory certification that the covered person was acting at the

time     of   the   incident     out   of     which    the     suit    arose    under

circumstances in which Congress has provided by statute that the

remedy    provided    by   the   Federal    Tort      Claims    Act    is   made   the

exclusive remedy.” 28 C.F.R. § 15.4(b); see also Cuoco, 222 F.3d at

107 (defendants’ “complained of behavior . . . occurred within the

scope of their offices or employment and during the course of their

‘performance of medical . . . or related functions,’ 42 U.S.C.

§ 233(a),” and, as such, plaintiff’s “exclusive remedy for injuries

caused by that behavior is . . . against the United States under


                                       -21-
the Federal Tort Claims Act”). “When federal employees are sued for

damages for harms caused in the course of their employment, the

Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346, 2671-2680,

generally authorizes substitution of the United States as the

defendant.” Hui, 559 U.S. at 801-02. After reviewing Hui and

reading in context the applicable regulation and statutory sections

(28 C.F.R. § 15.4 and 42 U.S.C. § 233), the Court is not persuaded

by the Government’s interpretation of Hui as requiring additional

certification         beyond    42   U.S.C.      §       233(g)(1)(F)      in   order    to

substitute      the    United    States     as       a    party   defendant.      Once   a

certification     is     made    pursuant     to         42   U.S.C.   §   233(g)(1)(F),

28 C.F.R. § 15.4 mandates that the exclusive remedy against the

subject employee is the FTCA, which itself authorizes substitution.

See Hui, 559 U.S. at 801-02.

      The fact that D’Alessandro did not specifically identify the

FTCA in the 2010 Complaint does not alter this Court’s analysis. As

D’Alessandro points out, the original 2010 Complaint set forth all

the facts necessary to allege a cause of action under the FTCA

against Dr. Bailey for her alleged negligence in rendering medical

care.6    The   Government      does   not       dispute       that    the   substantive

      6

      Pursuant to the FTCA, the United States has waived sovereign immunity only
for claims asserted

      [1] against the United States, [2] for money damages . . . [3] for
      injury or loss of property, or personal injury or death [4] caused
      by the negligent or wrongful act or omission of any employee of the
      Government [5] while acting within the scope of his office or
      employment, [6] under circumstances where the United States, if a

                                        -22-
allegations against Dr. Bailey are the same in both the 2010 Action

and     2013   Action.     Indeed,    courts      have    construed       complaints

specifically asserting Bivens claims as raising FTCA claims even

though the FTCA was not mentioned by the plaintiffs. See, e.g.,

Early v. Shepherd, No. 216CV00085JMSMJD, 2017 WL 4650873, at *4

(S.D. Ind. Oct. 17, 2017) (ordering the substitution of the United

States as the proper defendant as to the claim that defendant

Shepherd       provided    inadequate      dental     care   under        the   FTCA,

notwithstanding the fact certification was made pursuant to 42

U.S.C. § 233 and that the complaint specifically referenced Bivens

and a racketeering statute and did not cite the FTCA); Cuello v.

United States, No. 11-CV-2216(KAM), 2013 WL 1338839, at *1, *3 & n.

4     (E.D.N.Y.     Mar.   29,   2013)     (court    noted    that    plaintiff’s

allegations in the Bivens action against certain defendants could

liberally      be   construed    as   FTCA      claims,   insofar    as    plaintiff

appeared to allege that these defendants negligently failed to

adhere to the BOP’s safety regulations regarding segregation of

inmates and negligently failed to provide plaintiff with prompt and

adequate medical care after the alleged attack); Robinson v.

Lindsay, No. 09 CV 2852(RJD)(SMG), 2011 WL 3876977, at *3 (E.D.N.Y.

Sept. 1, 2011) (plaintiff asserted an Eighth Amendment claim for



       private person, would be liable to the claimant in accordance with
       the law of the place where the act or omission occurred.

FDIC v. Meyer, 510 U.S. 471, 477 (1994) (quoting 28 U.S.C. § 1346(b)).


                                         -23-
deliberate medical indifference under Bivens; court found that he

had alleged at most negligence which would “support an FTCA claim

against the federal government as a whole”; “[d]efendants concede

as much and request that the United States be substituted as a

defendant”).

     In sum, the Court concludes that it is proper to accept

certification pursuant to 42 U.S.C. § 233(g)(1)(F) as triggering

the mandatory substitution of the United States as the proper

defendant under the Westfall Act, and that no special certification

through the Westfall Act was required.

     B.   Plaintiff’s Second Objection: The 2013 Complaint Relates
          Back to the 2010 Complaint

     D’Alessandro   argues   that   in   light   of   the   compulsory

substitution of the Government as the defendant in the 2010 Action,

occasioned by the Government’s filing of the Certification under 42

U.S.C. § 233(g)(1)(F), the instant action is timely under the

“savings clause” or “relation back” provision of the Westfall Act,

28 U.S.C. § 2679 (d)(5). Section 2679(d)(5) states as follows:

     Whenever an action or proceeding in which the United
     States is substituted as the party defendant under this
     subsection is dismissed for failure first to present a
     claim pursuant to section 2675(a) of this title, such a
     claim shall be deemed to be timely presented under
     section 2401(b) of this title if--

          (A) the claim would have been timely had it
          been filed on the date the underlying civil
          action was commenced, and
          (B) the claim is presented to the appropriate
          Federal agency within 60 days after dismissal
          of the civil action.

                               -24-
28 U.S.C.A. § 2679(d)(5) (West).

     The Government argues that the savings clause of 28 U.S.C.

§ 2679(d)(5) is not applicable in this case because (1) express

substitution did not occur in the 2010 Action, and (2) the 2010

Action was dismissed due to special factors counseling against

extending Bivens to what the Court viewed as a new context, as

opposed to being dismissed for a failure to exhaust administrative

claims under the FTCA. First, as discussed above, the Court already

has found that substitution of the United States effectively

occurred the instant the Government certified that Dr. Bailey was

a PHS employee under 42 U.S.C. § 233.

     Second, the Court disagrees that the 2011 Decision dismissing

the 2010 Action precludes applicability of the Westfall Act’s

savings clause because the 2011 Decision did not refer to failure-

to-exhaust as a basis for dismissal. See Cuello, 2013 WL 1338839,

at *4 (construing a Bivens cause of action as an FTCA claim where

the government certified the employees were acting within the scope

of their employment, and the Bivens actions were dismissed for

reasons unrelated to the exhaustion requirements of the FTCA). It

bears noting that the Government did raise the failure to exhaust

administrative remedies in its opposition to Plaintiff’s request to

amend the 2010 Complaint. The 2010 Complaint, as noted above,

contained sufficient factual matter to state a plausible FTCA


                               -25-
claim, although that legal theory was not labeled as such by

D’Alessandro. And, as discussed above, the necessary substitution

occurred upon        the    filing      of    the Certification,             and     the 2010

Complaint should have been construed as raising an FTCA claim. At

that    time,      D’Alessandro        had     not   submitted         a     claim    to    the

appropriate Federal agency. Thus, any FTCA claim would have been

subject       to   dismissal      for    failure         to    exhaust       administrative

remedies. Following the dismissal of the 2010 Action on December

12, 2011, D’Alessandro had 60 days to present his FTCA claim to the

appropriate agency; he met this deadline when he filed his notice

of claim for damages with ICE on February 8, 2012, less than

60 days from the date the 2010 Action was dismissed. See 28 U.S.C.

§ 2679(d)(5). D’Alessandro’s FTCA claim accordingly relates back to

the    date    the   2010      Action    was      commenced,        November       18,     2010.

Therefore, the Court considers it to have been timely filed under

28 U.S.C. § 2401(b).

V.     Conclusion

       For the foregoing reasons, the Court rejects the R&R (2013

Docket    No.      57)   and    grants       in   part    and       denies    in     part   the

Government’s Motion to Dismiss (2013 Docket No. 31). Accordingly,

it is hereby

       ORDERED that the Motion to Dismiss is granted to the extent

that    all    individual       defendants        are     dismissed        with      prejudice

pursuant      to   28    U.S.C.    §    2679(b)(1),           and   the    sole    remaining


                                             -26-
defendant is the United States. The Clerk of Court is directed to

amend the official caption accordingly. It is further

       ORDERED that the Motion to Dismiss is granted to the extent

that    D’Alessandro   is   limited   to    recovery   of   no   more   than

$1.8 million, pursuant to 28 U.S.C. § 2675(b), in the event that he

prevails on his FTCA claim. It is further

       ORDERED that the Motion to Dismiss is denied in all other

respects. The 2013 Complaint is deemed timely filed, and the

Government is directed to serve a responsive pleading to the 2013

Complaint within thirty (30) days of the date of entry of this

Decision and Order.

       IT IS SO ORDERED.

                                           S/Michael A. Telesca


                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge

Dated:      June 18, 2019
            Rochester, New York




                                  -27-
